                   3:20-cv-03171-SEM-TSH # 27   Page 1 of 13
                                                                                  E-FILED
                                                        Monday, 19 April, 2021 10:25:16 AM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

CALEB NEWMAN,                       )
                                    )
            Plaintiff,              )
                                    )
      v.                            )     Case No. 20-cv-3171
                                    )
BRANDON BERKELY et al.,             )
                                    )
            Defendants.             )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Plaintiff Caleb Newman’s

Motion to Compel (d/e 22). For the reasons set forth below, the Motion is

DENIED in part with limited leave to refile.

                               BACKGROUND

      Plaintiff Newman alleges that the individual Defendants Brandon

Berkley, Aaron Pickett, and Paul Cooper (Individual Defendants) were

police officers employed by the Defendant City of Lincoln, Illinois (City). On

July 13, 2019, based on a complaint of reckless driving, the Individual

Defendants were dispatched to the intersection of 5th Street and South

Main in the City. Upon reaching the scene, the Individual Defendants

initiated a traffic stop of a car driven by Newman. Newman alleges that the

Individual Defendants violated his rights under the Fourth Amendment by
                                Page 1 of 13
                  3:20-cv-03171-SEM-TSH # 27     Page 2 of 13




using excessive force and failing to intervene to stop the other Individual

Defendants’ use of excessive force during the traffic stop. Newman also

alleges state law claims against the Individual Defendants. See First

Amended Complaint (d/e 25).

      The Court allowed Newman to amend his complaint to add Counts

VIII and IX against the City for direct municipal liability under § 1983

pursuant to Monell v. Department of Social Services of City of New York,

436 U.S. 658 (1978) and City of Canton v. Harris, 489 U.S. 378 (1989).

First Amended Complaint, Counts VIII and IX (collectively Monell Claims);

see Opinion entered April 6, 2021 (d/e 24). Defendants must respond to

the First Amended Complaint by April 21, 2021. Id.

      Defendants indicate that they intend to file a motion to dismiss.

Defendants also indicate that should the District Court allow the Monell

Claims to proceed, the City will file a motion to stay, bifurcate, or otherwise

delay discovery on the Monell Claims (Motion to Delay). See Defendant’s

Response in Opposition to Plaintiff’s Motion to Compel (d/e 26)

(Response), at 2-3.

      On November 24, 2020, Newman served Interrogatories and

Requests for Production of Documents (Production Requests) on

Defendants. Defendants responded on February 19 and 26, 2021. On

                                 Page 2 of 13
                  3:20-cv-03171-SEM-TSH # 27    Page 3 of 13




March 1, 2021, Newman’s counsel sent the following email to defense

counsel:

      Hi Tony:

      I write with respect to your objections to 10, 16, 25, 26, 30, 31,
      32, and 33. We obviously believe that the documents requested
      are relevant, not overly burdensome, and designed to lead to
      other relevant and admissible information.

      Can we resolve this dispute without litigation? Thanks.

      Sara

Response, Exhibit A, Email correspondence between Plaintiff’s Counsel

Sara M. Mayo Vig and defense counsel Tony. S. Fioretti (Email Exchange).

On March 5, 2021, defense counsel responded:

      Counsel,

      We'll be standing on our objections.

      Regards,
      Tony Fioretti

Id.

      On March 19, 2021, Newman’s counsel sent the following email:

      Does this apply also to your answers to interrogatories?

Id.

      On March 22, 2021, defense counsel responded:

      Yes. We will be standing on those objections as well.

                                Page 3 of 13
                  3:20-cv-03171-SEM-TSH # 27     Page 4 of 13




Id. On March 26, 2021, Newman filed the Motion.

      This minimal email exchange does not meet the requirement to meet

and confer to resolve disputes without court action. See Fed. R. Civ. P.

37(a)(1). The Court, in its discretion, however, will address the requests to

produce 10, 16, 25, 26, 30, 31, 32, and 33 identified in Newman’s March 1,

2021, email. In the future, the parties must actually confer and make a

good faith effort to resolve disputes without court action.

      The Court denies any request by Newman to compel responses to

Interrogatories and Production Requests not identified in the March 1, 2021

email. Newman’s attorney did not identify any other specific discovery

response in dispute, let alone meet and confer to resolve such dispute

without court action. The March 19, 2021 email referred to Interrogatories

generally but failed to identify any specific interrogatory answer that

Newman’s attorney believed to be insufficient and did not attempt to

resolve any dispute regarding any answer.

      The Court addresses Production Requests 10, 16, 25, 26, 30, 31, 32,

and 33 separately.




                                 Page 4 of 13
                 3:20-cv-03171-SEM-TSH # 27    Page 5 of 13




Production Request 10

     Newman’s Request 10 and Defendants’ responses are:

     10. Any and all employee records for the past ten (10) years,
     including but not limited to disciplinary investigations and
     dispositions and referrals to Employee Assistance Programs.

     RESPONSE: Defendants object to Request to Produce No. 10,
     as unduly invasive of personal privacy, unduly burdensome,
     irrelevant, not likely to lead to the discovery of relevant
     evidence, any applicable physician/patient or mental health
     provider privileges, and the discovery requested is
     disproportionate to the needs of this case. Plaintiff’s complaint
     does not contain any Monell claims.

Motion, attached Defendants’ Response to Plaintiff’s Request for

Production of Documents (Production Response), ¶ 10. The objection is

sustained. Asking for production of records of all City employees is overly

broad and not proportionate to the needs of the case, even to the Monell

Claims. The Monell Claims only relate to City police policy, practices, and

customs, and do not relate to other City employees.

Production Request 16

     Newman’s Request 16 and Defendants’ Response are:

     16. Any and all reports regarding the Lincoln Police Department
     deployment of a taser in the last ten (10) years and all video,
     audio, and other documents and reports relating to the
     deployment of a taser by each officer involved.

     RESPONSE: Defendants object to Request to Produce No. 16,
     as unduly burdensome, irrelevant, not likely to lead to the
     discovery of relevant evidence, and the discovery requested is
                               Page 5 of 13
                  3:20-cv-03171-SEM-TSH # 27     Page 6 of 13




      disproportionate to the needs of this case. Plaintiff’s complaint
      does not contain any Monell claims, nor any claim other than
      indemnification or respondeat superior as against the City of
      Lincoln.

Production Response, ¶ 16.

      The Court sustains Defendants’ objections in part with limited leave to

refile the motion. The evidence sought would not be relevant to the claims

against the Individual Defendants. Newman, however, has now filed

Monell Claims against the City. First Amended Complaint, Counts VIII and

IX. Defendants’ response to the First Amended Complaint is not yet due.

The City intends to file a motion to dismiss the claims. The City may also

file a Motion to Delay in order to delay discovery on Monell Claims. The

request is also quite broad and goes back 10 years. In light of these

considerations, the Court will not compel production at this time.

      Rather, the Court orders the parties to engage in meaningful

discussions to resolve their dispute over Production Request 16 within 14

days after the City files an answer to the Monell Claims in the First

Amended Complaint; provided however, if the City files a Motion to Delay

on or before the date on which the City files an answer to the Monell

Claims in the First Amended Complaint, then the parties are ordered to

engage in meaningful discussions to resolve their dispute over Production

Request 16 within 14 days after the date discovery begins on the Monell
                                Page 6 of 13
                  3:20-cv-03171-SEM-TSH # 27     Page 7 of 13




Claims as set forth in the Court’s ruling on such Motion to Delay. If the

parties are unable to resolve their dispute without resort to the Court,

Newman may renew his motion to compel responses to Production

Request 16.

Production Request 25

      Newman’s Request 25 and Defendants’ Response are:

      25. Produce all documents relating to the employment of each
      officer employed by the City of Lincoln for the ten years
      preceding this lawsuit.

      RESPONSE: Defendants object to Request to Produce No. 25
      as unduly burdensome, irrelevant, not likely to lead to the
      discovery of relevant evidence, and the discovery requested is
      disproportionate to the needs of this case. Plaintiff’s complaint
      does not contain any Monell claims, nor any claim other than
      indemnification or respondeat superior as against the City of
      Lincoln.

Production Response ¶ 25. The Court sustains the objection. The request

is overly broad and not proportionate to the needs of the case. Newman’s

Monell Claims relate to training and to the policies, practices, and customs

in the use of force by City police officers. Producing every document

related to the employment of every officer for 10 years would include

volumes of documents that bear no relation to training or the use of force.

The request is not proportionate to the needs of the case.




                                Page 7 of 13
                  3:20-cv-03171-SEM-TSH # 27    Page 8 of 13




Production Request 26

     Newman’s Request 26 and Defendants’ Response are:

     26. Produce all documents that show complaints of abuse of
     authority made against officers of the City of Lincoln in the five
     years preceding the events giving rise to this lawsuit.

     RESPONSE: Defendants object to Request to Produce No. 25
     as vague in that the term “abuse of authority” is vague and
     undefined. Additionally, Request No. 25 is unduly burdensome,
     irrelevant, not likely to lead to the discovery of relevant
     evidence, and the discovery requested is disproportionate to
     the needs of this case. Plaintiff’s complaint does not contain
     any Monell claims, nor any claim other than indemnification or
     respondeat superior as against the City of Lincoln.

Production Response, ¶ 26.

     The Court sustains Defendants’ objections in part with limited leave to

refile the motion. For the reasons stated with respect to Production

Request 16, the Court will not compel production at this time. Rather, the

Court orders the parties to engage in meaningful discussions to resolve

their dispute over Production Request 26 within 14 days after the City files

an answer to the Monell Claims in the First Amended Complaint; provided

however, if the City files a Motion to Delay on or before the date on which

the City files an answer to the Monell Claims in the First Amended

Complaint, then the parties are ordered to engage in meaningful

discussions to resolve their dispute over Production Request 26 within 14

days after the date discovery begins on the Monell Claims as set forth in
                                Page 8 of 13
                  3:20-cv-03171-SEM-TSH # 27    Page 9 of 13




the Court’s ruling on such Motion to Delay. If the parties are unable to

resolve their dispute without resort to the Court, Newman may renew his

motion to compel responses to Production Request 26. The Court also

agrees that the phrase “abuse of authority” is overly broad. The Court

suggests that the parties attempt to reach agreement on a more defined set

of circumstances such as complaints.

Production Request 30

     Newman’s Request 30 and Defendants’ Response are:

     30. Produce all documents that show the policies, customs, and
     procedures for investigating complaints of abuse of authority
     against the officers, agents, and employees of the Lincoln
     Police Department of the City of Lincoln.

     RESPONSE: Defendants object to Request to Produce No. 30
     as vague in that the term “abuse of authority” is vague and
     undefined. Notwithstanding the prior objection, see Use of
     Force Review Boards Policy 301, attached hereto as LINCOLN
     000102-104.

Production Response, ¶ 30.

     The Court sustains Defendants’ objections in part with limited leave to

refile the motion. For the reasons stated with respect to Production

Request 16, the Court will not compel production at this time. Rather, the

Court orders the parties to engage in meaningful discussions to resolve

their dispute over Production Request 30 within 14 days after the City files

an answer to the Monell Claims in the First Amended Complaint; provided
                                Page 9 of 13
                 3:20-cv-03171-SEM-TSH # 27    Page 10 of 13




however, if the City files a Motion to Delay on or before the date on which

the City files an answer to the Monell Claims in the First Amended

Complaint, then the parties are ordered to engage in meaningful

discussions to resolve their dispute over Production Request 30 within 14

days after the date discovery begins on the Monell Claims as set forth in

the Court’s ruling on such Motion to Delay. If the parties are unable to

resolve their dispute without resort to the Court, Newman may renew his

motion to compel responses to Production Request 30. Again, the phrase

“abuse of authority” is overly broad. The Court suggests that the parties

attempt to reach agreement on a more defined set of circumstances such

as complaints. The Court also will not compel production of documents

related to every City employee. Such a request is not proportionate to the

needs of the case.

Production Request 31

     Newman’s Production Request 31 and Defendants’ Response are:

     31. Produce all documents that show the disciplinary actions for
     abuse of authority that may be taken against the officers,
     agents, and employees of the Lincoln Police Department of City
     of Lincoln.

     RESPONSE: Defendants object to Request to Produce No. 31
     as vague in that the term “abuse of authority” is vague and
     undefined. Notwithstanding the prior objection, none.



                               Page 10 of 13
                  3:20-cv-03171-SEM-TSH # 27    Page 11 of 13




Production Response, ¶ 31. Newman’s motion to compel a response to

this request is denied as moot because Defendants responded that they

have none.

Production Request 32

      Newman’s Production Request 32 and Defendants’ Response are:

      32. Produce all documents that show litigation in which each
      officer was a party.

      RESPONSE: Defendants object to Request to Produce No. 32
      as unduly burdensome, irrelevant, not likely to lead to the
      discovery of relevant evidence, and the discovery requested is
      disproportionate to the needs of this case. Additionally, the
      request implicates the attorney/client privilege. Furthermore,
      any evidence of litigation as against each officer is publicly
      available on PACER.

Production Response, ¶ 32.

      The Court sustains the Defendants’ objection. The request is overly

broad and not proportionate to the case. The request has no time limit.

The request asks for documents about “officers,” but does not indicate

whether “officers” refers to the Individual Defendants or all City Police

Officers. Beyond that, the request asks for all documents related to all

litigation. Litigation could include anything from divorce, to employment

discrimination, to real estate tax assessment appeals, to a myriad of other

topics. Such a broad request is not proportionate to the needs of the case.



                                Page 11 of 13
                 3:20-cv-03171-SEM-TSH # 27    Page 12 of 13




Production Request 33

     Newman’s Production Request 33 and Defendants’ Response are:

     33. Produce all documents showing previous complaints and
     lawsuits filed against the officers, agents, and employees of the
     Lincoln Police Department of the City of Lincoln that charged
     abuse of authority, excessive force, and failure to provide
     medical care within the five years preceding the events giving
     rise to this lawsuit.

     RESPONSE: Defendants object to Request to Produce No. 33
     as vague in that the term “abuse of authority” is vague and
     undefined. Additionally, Request No. 33 is unduly burdensome,
     irrelevant, not likely to lead to the discovery of relevant
     evidence, and the discovery requested is disproportionate to
     the needs of this case. Plaintiff’s complaint does not contain
     any Monell claims, nor any claim other than indemnification or
     respondeat superior as against the City of Lincoln.

Production Response, ¶ 33.

     The Court sustains Defendants’ objections in part with limited leave to

refile the motion. For the reasons stated with respect to Production

Request 16, the Court will not compel production at this time. Rather, the

Court orders the parties to engage in meaningful discussions to resolve

their dispute over Production Request 33 within 14 days after the City files

an answer to the Monell Claims in the First Amended Complaint; provided

however, if the City files a Motion to Delay on or before the date on which

the City files an answer to the Monell Claims in the First Amended

Complaint, then the parties are ordered to engage in meaningful

                               Page 12 of 13
                 3:20-cv-03171-SEM-TSH # 27     Page 13 of 13




discussions to resolve their dispute over Production Request 33 within 14

days after the date discovery begins on the Monell Claims as set forth in

the Court’s ruling on such Motion to Delay. If the parties are unable to

resolve their dispute without resort to the Court, Newman may renew his

motion to compel responses to Production Request 33. Again, the phrase

“abuse of authority” is broad. The Court also will not compel production of

documents related to every City employee. Such a request is not

proportionate to the needs of the case.

      THEREFORE, IT IS ORDERED that Plaintiff Caleb Newman’s Motion

to Compel (d/e 22) is DENIED in part with limited leave to refile.

ENTER: April 19, 2021

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                               Page 13 of 13
